
	
		II
		110th CONGRESS
		2d Session
		S. 3315
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2008
			Mr. Wicker introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the distribution or sale of video games that
		  do not have age-based content rating labels, to prohibit the sale or rental of
		  video games with adult content ratings to minors, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Video Game Rating Enforcement Act of
			 2008.
		2.Prohibition on
			 distribution or sale of video games without age-based content rating
			 labels
			(a)Prohibition
				(1)In
			 generalIt shall be unlawful
			 for any person to ship or otherwise distribute in interstate commerce, or to
			 sell or rent, a video game that does not contain an age-based content rating
			 label, in a clear and conspicuous location on the outside packaging of the
			 video game.
				(2)Age-based
			 content rating labelIn this
			 subsection, the term age-based content rating label means, with
			 respect to a video game, a label that describes the age appropriateness of the
			 content of such video game that is determined by the Entertainment Software
			 Ratings Board.
				(b)Rules for
			 posting ratings informationNot later than 180 days after the date of
			 the enactment of this Act, the Federal Trade Commission shall promulgate rules
			 that require all retail establishments engaged in the sale of video games to
			 display, in a clear and conspicuous location, information about the content
			 rating system of the Entertainment Software Ratings Board. Such rules shall
			 prescribe the information required to be displayed concerning the basic
			 age-based content ratings of such Board.
			3.Prohibition on
			 the sale or rental to minors of video games with adult-content
			 ratingsIt shall be unlawful
			 for any person to sell or rent, or attempt to sell or rent—
			(1)any video game
			 that has an age-based content rating of Adults Only (as
			 determined by the Entertainment Software Ratings Board) to any person under the
			 age of 18; or
			(2)any video game
			 that has an age-based content rating of Mature (as determined by
			 such Board) to any person under the age of 17.
			4.Enforcement by
			 Federal Trade Commission
			(a)Unfair or
			 deceptive act or practiceA
			 violation of a prohibition described in sections 2(a) or 3 or a rule
			 promulgated under section 2(b) shall be treated as a violation of a rule
			 defining an unfair or deceptive act or practice prescribed under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).
			(b)Actions by the
			 Federal Trade CommissionThe
			 Federal Trade Commission shall enforce the provisions of this Act in the same
			 manner, by the same means, and with the same jurisdiction, powers, and duties
			 as though all applicable terms and provisions of the Federal Trade Commission
			 Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this
			 Act.
			(c)PenaltyNotwithstanding
			 section 5(m) of the Federal Trade Commission Act (15 U.S.C. 45(m)), any person
			 who violates a prohibition described in section 2(a) or 3 or a rule promulgated
			 under section 2(b) of this Act shall be subject to a civil penalty of not more
			 than $5,000 per violation.
			
